Exhibit 10.2

STANDARD MICROSYSTEMS CORPORATION
SEVERANCE PLAN

WHEREAS, Standard Microsystems Corporation (“SMSC” or the “Company”) maintains
the Standard Microsystems Corporation Severance Plan (the “Severance Plan” or
“Plan”); and

WHEREAS, SMSC acknowledges that the Severance Plan is a “welfare plan” as
defined under Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); and

WHEREAS, the American Jobs Creation Act of 2004 (“AJCA”) enacted new
Section 409A of the Internal Revenue Code (the “Code”), imposing new rules for
all forms of deferred compensation, including benefits under the SMSC Severance
Plan; and

WHEREAS, the Severance Plan was amended by execution of Amendment Number 1 on
March 22, 2007, to be in compliance with Section 409A of the Code; and

WHEREAS, the Final Regulations under Section 409A were issued after the
Severance Plan was amended; and

WHEREAS, SMSC wished to amend and restate the Severance Plan to comply with
Section 409A of the Code, including all IRS announcements and notices, and the
Final Regulations issued under Section 409A; and

WHEREAS, due to the brevity of the Plan, this document shall serve as both the
Plan document and the Summary Plan Description for the Severance Plan; and

WHEREAS, Section 22 of the Severance Plan retained the right for SMSC to amend,
modify or terminate the Plan.

NOW, THEREFORE, the Plan is amended and restated as follows:



1.   Effective Date. The Plan became effective as of January 1, 1986. The Plan
shall be amended and restated effective as of December 31, 2008 to comply with
Section 409A of the Code. SMSC can demonstrate its good faith compliance with
Section 409A from January 1, 2005 to December 31, 2008, as permitted under the
Final Treasury Regulations issued under Section 409A of the Code.



2.   Plan Year. The Plan Year shall be the calendar year.



3.   General Definitions.



  a.   “Base Salary” shall mean an eligible employee’s regular salary as
determined in accordance with SMSC’s payroll records, excluding any bonuses,
commissions, taxable or non-taxable fringe benefits, car or other allowances,
and any other forms of compensation.



  b.   “Committee” means the Section 401(k) Committee established for purposes
of the SMSC Section 401(k) Savings Plan.



  c.   “Disability” means a Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment, which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by an
independent third party physician, selected within the discretion of the
Committee. The determination of whether a Participant is Disabled shall be
determined by the Committee, in its sole discretion, but subject to the
provisions of Section 409A.



  d.   “Employee” shall mean any individual employed directly by SMSC or any
Related Company regularly scheduled to work at least 30 hours per week,
excluding any part time, temporary, seasonal, and leased employees, and
excluding any independent contractors and consultants.



  e.   “Key Employee” means an individual as described in Section 416(i) of the
Code, determined without regard to Section 416(i)(5) thereof. For purposes of
this provision, a Key Employee is an officer earning over $140,000 in 2006,
$145,000 in 2007, $150,000 in 2008 and $165,000 in 2009 (with a limit of no more
than 50 employees, or if less, the greater of 3 or 10% of all employees); a 5%
owner; or a 1% owner having annual compensation of more than $150,000. All
amounts shall automatically be increased as provided under the Code for cost of
living or other charges.



  f.   “Participating Company” shall mean any Related Company located in the
United States.



  g.   “Related Company” means any entity that is within SMSC’s “controlled
group”, as defined under Section 1563 of the Code.



  h.   “Separation from Service” shall have the meaning set forth in
Section 409A of the Code and the regulations thereunder. Consistent with Final
Treasury Regulation Section 1.409A-1(h), or any subsequent guidance under
Section 409A of the Code, no Separation from Service shall occur if an Eligible
Employee continues to perform services as a consultant or an Employee in
accordance with the following rules:



  i.   Leave of Absence. For purposes of Section 409A, the employment
relationship is treated as continuing in effect while a Eligible Employee is on
military leave, sick leave, or other bona fide leave of absence, as long as the
period of leave does not exceed 6 months, or if longer, as long as the Eligible
Employee’s right to reemployment with the Employer provided either by statute or
contract. Otherwise, after a 6 month leave of absence, the employment
relationship is deemed terminated.



  ii.   Part-Time Status. Whether or not a termination of employment occurs is
determined based upon all facts and circumstances. However, in the event that
services provided by an Eligible Employee are insignificant, a Separation from
Service shall be deemed to have occurred. For purposes of Section 409A, if an
Eligible Employee is providing services to SMSC or any Related Entities at a
rate that is at least equal to 20% of the services rendered, on average, during
the immediately preceding 3 full calendar years of employment (or such lesser
period), and the annual compensation for such services is at least 20% of the
average annual compensation earned during the final 3 full calendar years of
employment (or such lesser period), no termination shall be deemed to have
occurred since such services are not insignificant.



  iii.   Consulting Services. Where an Eligible Employee continues to provide
services to SMSC or any Related Entities in a capacity other than as an
employee, a Separation from Service shall not be deemed to have occurred if the
Eligible Employee is providing services at an annual rate that is 50% or more of
the services rendered, on average, during the immediately preceding 3 full
calendar years of employment (or such lesser period) and the annual remuneration
for such services is 50% or more of the annual remuneration earned during the
final 3 full calendar years of employment (or such lesser period).



  i.   “Service Date” means an Eligible Employee’s initial date of hire or any
re-hire date, if later. In certain instances (which must be approved in writing
by the CEO or the Vice President of Human Resources of SMSC), Eligible Employees
may be granted past service credit with former employers. In this event, the
Service Date may be determined prior to an Eligible Employee’s date of hire or
re-hire with SMSC, within SMSC’s discretion or the provisions of any acquisition
or other agreement.



  j.   “Specified Employee” means a Key Employee who is employed by SMSC or any
Related Entities which has its stock publicly traded on an established
securities market. For purposes of the Plan, the Specified Employee
Identification Date shall be each December 31, and the Specified Employee
Effective Date shall be the first day of the fourth month following the
Specified Employee Identification Date (i.e., each April 1). Specified Employees
shall be determined by an officer of SMSC on an annual basis for purposes of all
nonqualified deferred compensation plans and any other programs in accordance
with the provisions of Section 409A of the Code.



    4. Eligibility for the Basic Severance Benefit. All Employees (other than
excluded employees) of SMSC and any Participating Companies are eligible for the
Basic Severance Benefit described in Section 5 (the “Basic Severance Benefit”),
unless benefits are otherwise precluded under the terms of this Plan. Employees
satisfying these requirements shall be referred to as “Eligible Employees.”
Notwithstanding any provision to the contrary, however, in no event shall any
Basic Severance Benefits under the Plan be provided to individuals who are hired
as temporary employees for a specified period of time; are offered but refuse to
accept another suitable position within the organization; or who are provided
the opportunity to be retained for any length of time by any successor employer
or entities. Nor shall any Basic Severance Benefits be payable to any Eligible
Employees who are eligible for any Executive Severance Benefits or who have a
separately negotiated employment or severance agreement with SMSC, to the extent
that such Executive Severance Benefits or benefits under a separately negotiated
employment or severance agreement equal or exceed the Basic Severance Benefit.

5. Basic Severance Benefits.



  a.   Cash Benefits. Eligible Employees shall be entitled to a severance
benefit equal to 1/2 of a week’s base pay for each 6 months of Continuous
Service measured from an Eligible Employee’s Service Date up to 15 years of
service. As a result of the preceding Severance Benefit Formula, the maximum
benefit that any Eligible Employee shall receive under the Severance Plan,
exclusive of employees receiving benefits under Section 8, shall be a maximum
benefit of 15 weeks for any Eligible Employees who have completed 15 Years of
Service or more. In determining Continuous Service for purposes of computing
severance benefits, all periods of time from an individual’s Service Date during
which an eligible employee is “actively at work” shall be taken into
consideration, regardless of the actual hours worked in any period of time, plus
any leave time taken under the Family Medical Leave Act. Thus, any periods
during which an Eligible Employee is absent from work, other than Family Medical
Leaves, shall not be considered in determining Continuous Service. No severance
benefits shall be paid under the Plan for any partial periods.

Notwithstanding any provision to the contrary, all Eligible Employees shall be
paid a “Minimum Benefit” equal to 2 weeks of base pay. This Minimum Benefit is
inclusive of the severance benefit determined above, based upon an Eligible
Employee’s Continuous Service, and shall not be paid in addition to any benefits
based upon Continuous Service.



  b.   COBRA Benefits. As an additional severance benefit, whether an employee
receives the Basic Severance Benefit or the Executive Severance Benefit, SMSC
shall also pay for 100% of the cost of any continuation health coverage if
elected under COBRA, by the employee or any qualified beneficiaries, for
coverage in existence at the time of any qualifying event, for a period of
3 months following any termination of employment of an employee. The payment of
any COBRA premiums shall not extend the period of any COBRA entitlement, and
shall only apply for coverage in effect at the time of a termination, for which
COBRA election rights exist.



  c.   No Deferred Compensation. The continuation of benefits under COBRA and
other benefits must be incurred and paid by December 31 of the second calendar
year following the calendar year in which a separation from service occurs. To
the extent that any benefits would extend beyond this period, a single lump cash
payment will be made as of the applicable December 31, in order to avoid any
further deferrals of compensation.



  d.   Other Benefits. Other than medical coverage (including dental, vision,
prescription drug and similar coverage, all other benefits, such as group-term
life insurance, long-term disability, short-term disability and other welfare
benefits, shall be terminated in accordance with the provisions of all plans,
with any applicable individual conversion rights.



6.   Entitlement to Basic Severance Benefits. An Eligible Employee shall be
entitled to the Basic Severance Benefits if an Eligible Employee’s employment is
involuntarily terminated with SMSC, unless such termination is for “Cause” as
defined below in this Section 6. In the event of a termination for “Cause”,
including unsatisfactory job performance, no Basic Severance Benefits shall be
paid.

For purposes of this Plan the term “Cause” shall include, but not be limited to
the following: any material violation of the terms of any of SMSC’s personnel
policies or procedures; any material misstatement contained in the Eligible
Employee’s employment application; commission by the Eligible Employee of any
crime or fraud against SMSC or its property or any crime involving moral
turpitude or reasonably likely to bring discredit upon SMSC; unsatisfactory job
performance; material failure to perform or meet standards of performance
established by SMSC with respect to any services to be provide by the Eligible
Employee; and any violation of SMSC’s operating policies.



7.   Eligibility for the Executive Severance Benefit. Employees who may be
eligible for the Executive Severance Benefit (the “Executive Benefit”) shall
include Divisional Vice Presidents, Vice Presidents, Senior Vice Presidents,
Executive Vice Presidents, Presidents, Chief Operating Officer, Chief Executive
Officer, Chief Financial Officer, and any other key employees specifically
identified by SMSC to receive the Executive Benefit, in writing. SMSC retains
the discretion to identify any employees for the Executive Benefit who are
employed by SMSC or any Related Entities as a result of any acquisitions.
However, to the extent any executives are covered under any separately
negotiated employment or severance agreements, that provide for any severance
benefits, such individuals shall be excluded from participation in the Executive
Benefit, and the Severance Plan, until such individuals are informed, in writing
by the SMSC Chief Executive Officer, of their eligibility for participating in
the Severance Plan. Individuals who are specifically excluded from the benefits
as of the effective date of this amended and restated Severance Plan are
identified in separate corporate records and agreements.

Notwithstanding any provisions to the contrary, in no event shall any benefits
under the Severance Plan or this Amendment be provided to any individuals who
are offered but refused to accept another suitable position within SMSC, or who
are provided the opportunity to be retained for any length of time by any
successor employer, joint venturer, etc., except with regard to any relocations
addressed below.



8.   Executive Severance Benefit. Eligible Employees for the Executive Benefit
shall receive an Executive Severance Benefit equal to three (3) months of Base
Salary upon the occurrence of required “Relocation” as defined in Section 9(a)
of this Plan or the occurrence of “Other Events” as defined in Section 9(c) of
this Plan. Eligible Employees for the Executive Benefit shall receive an
Executive Severance Benefit equal to six (6) months of Base Salary upon the
occurrence of “Change in Control” as defined in Section 9(b) of this Plan.

The above Executive Benefit shall be provided in lieu of the Basic Severance
Benefit provided under the Severance Plan based upon an employee’s Years of
Continuous Service with SMSC, and in no event shall be paid in addition to any
other severance benefits under the SMSC Severance Plan or any individually
negotiated employment or severance agreements. Furthermore, under the Executive
Severance Benefit, no “Minimum Benefits” shall exist, such as the 2 week Minimum
Benefit provided under the Basic Severance Benefit. However, in the event the
Basic Severance Benefit for any Eligible Employee under this Severance Plan is
greater than the Executive Benefit, an executive employee shall be entitled to
the greater of such benefits.



9.   Entitlement to Executive Severance Benefits. The provisions of the
Severance Plan shall be controlling with regard to the entitlement of any
Executive Severance Benefits. Therefore, no Eligible Employee who is terminated
“for Cause”, including unsatisfactory job performance shall be entitled to
receive any benefits, consistent with the provisions of this Severance Plan.
However, Eligible Employees shall be entitled to the Executive Benefit upon the
occurrence of any of the following events:



  a.   Relocation. If an Eligible Employee is required to relocate to a new
position that is more than 75 miles from the location of the employee’s
employment prior to such written required relocation, the employee may, within
90 days from receipt of such notification and prior to receipt of any relocation
expenses by SMSC, inform SMSC, in writing, of the employee’s desire to terminate
employment with SMSC or any Related Entity, and to receive the Executive
Benefit.



  b.   Change in Control. Upon the occurrence of a “Change in Control” of SMSC,
including any affiliated or subsidiary companies, in which any eligible
employees are employed, followed by a reduction in an employee’s Base Salary by
more than 15%, or any significant reduction (greater than 25%) in any targeted
incentive compensation or bonuses, (i.e., as a percentage of Base Salary) as of
the date of any Change in Control or an involuntary termination of the
employee’s employment, other than for “Cause” or retirement or Disability, an
eligible employee shall be entitled to the Executive Severance Benefit in
accordance with Section 9(d) below.

A “Change in Control” of SMSC shall be deemed to have occurred upon the
occurrence of one of the following events:



  i.   The first to occur of any event described as either a change in ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company, as defined under Section 409A of the Code.

Notwithstanding the preceding paragraphs of this Section 9, in the event that:
(i) the aggregate payments of benefits to be made or afforded to any employee
under this Amendment (the “Termination Benefits”) would be deemed to include an
“excess parachute payment” under Section 280G of the Code or any successor
thereto; and (ii) if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is $1 less than an amount equal to
the total amount of any payments permissible under Section 280G of the Code or
any successor thereto; then the Termination Benefits to be paid to any employee
shall be so reduced so as to be a Non-Triggering Amount. Any allocations of any
reductions required hereby among the Termination Benefits, in accordance with
the proceeding paragraphs of this Section 9, shall be determined by SMSC, within
its discretion.



  c.   Other Events. Eligible Employees shall also be entitled to the Severance
Benefits identified in this Plan, under any corporate transactions or events as
provided in the Severance Plan, including any involuntary termination of
employment without cause.



  d.   Good Reason Termination. Section 9 provides that an Eligible Employee who
is an executive may terminate the Eligible Employee’s employment for “Good
Reason”.

In order to comply with the safe harbor “Good Reason” provisions contained in
Final Treasury Regulation Section 1.409A-1, the Eligible Employee’s Separation
from Service shall be “treated” as an involuntary termination if the following
“safe harbor” events occur to ensure that a Good Reason termination exists:



  i.   The Eligible Employee must separate from service within a limited period
of time, not to exceed 60 days following the reason for the Good Reason
termination.



  ii.   The amount, time and form of payment upon a voluntary separation from
service for Good Reason shall be identical to the amount, time and form of
payment upon an involuntary Separation from Service.



  iii.   The Eligible Employee must provide notice of the existence of the Good
Reason condition within a period not to exceed 30 days of its initial existence.



  iv.   The Company shall be provided a period of 30 days during which it may
remedy the condition entitling the Eligible Employee to terminate employment for
Good Reason.



10.   Termination of Severance Benefits. Notwithstanding any provisions to the
contrary, in the event that an employee is receiving any severance benefits on a
periodic basis, and if such an employee obtains new employment during the period
in which severance benefits would otherwise be paid, all severance benefits
shall immediately be terminated and no further severance benefits shall be due
and payable.



11.   Payment of Benefits. All benefits shall be paid on a weekly, bi-weekly or
monthly basis in accordance with the Company’s regular payroll practices, which
date shall be treated as a “fixed payment date” for purposes of Section 409A.
Payment shall commence no later than the March 15 of the calendar year following
the Plan Year in which a Separation from Service occurs, provided the Employee
executes and returns a Release within the applicable time limitations prior to
such date. However, any severance benefits shall be reduced to the extent of any
advance payment under any sales or commission program, for any excess expense
reimbursements, and for any amounts owed to SMSC by the Employee (to the extent
permitted under state law). Furthermore, payment of any severance benefits is
contingent upon the return of any SMSC property in the possession of the
Employee, including personal computers (“PCs”), fax machines, scanners, copiers,
building access passes and keys, cellular phones, SMSC credit cards, and any
SMSC documents, correspondence, proprietary information and related corporate
materials or equipment.



  a.   Section 409A. In the event that any termination would cause any payments
to be paid beyond 21/2 months following the end of the Plan Year in which a
termination occurs, a final payment equal to the balance owed shall be made
prior to the 21/2 month period following the applicable Termination Date, in
order to rely upon the “short-term deferral rule” under Section 409A to avoid
any unintended form of deferred compensation.



  b.   Delay in Payment for Specified Employees. To the extent that an Eligible
Employee would receive any payment hereunder that would violate Section 409A, in
no event shall any such payment be made within 6 months after the Eligible
Employee’s Separation from Service. Any and all payments that are required to be
made within such 6 month period shall be delayed until the first day of the
6 months after a Separation from Service occurs and shall retroactively be paid
to make the Employee whole for any lost benefits. To the extent that an Eligible
Employee is required to pay for the cost of any health or other benefits to keep
them in full force and effect during the 6 month delay period for Eligible
Employees, the Eligible Employee shall also be reimbursed for such out-of-pocket
expenses as of the first day of the 6 months after a Separation from Service,
retroactively, to make the Eligible Employee whole for any out-of-pocket costs.
To the extent any payments are delayed for any Eligible Employees, they shall
receive interest on such delayed payments equal to the prime rate determined as
of the first day of the month in which a Separation from Service shall occur,
plus 2%.



  c.   Exception for Specified Employees. Notwithstanding any provision to the
contrary, in accordance with the Final Regulations issued under Section 409A of
the Code, to the extent that the severance benefits to a Specified Employee do
not exceed the lesser of the Specified Employee salary for the past 2 years or
the Section 401(a)(17) limitations, such amount shall be paid within the 6 month
period of time during which benefits may generally not be paid to Specified
Employees. To the extent benefits exceed such limitations (which is a maximum of
$460,000 in 2008 and $490,000 in 2009), the balance of any payments shall be
made following the expiration of the 6 month period following a Termination Date
and a Separation of Service in a single lump sum payment on the first day of the
6 months following a Separation from Service, with interest equal to prime plus
2% for the delay in making payments as required under the Severance Plan.



12.   Covenant Not to Compete. Eligible Employees shall agree that during a
period of 6 months after an employee’s Separation from Service, the employee
shall not, directly or indirectly, through any other person, firm, corporation
or other entity, be employed by or engaged as a consultant or independent
contractor to any business entity engaged in a business that is a competitor of
SMSC, or any related entities, anywhere in the United States. For purposes of
this Plan, a business entity shall be considered to be a competitor with SMSC,
and all related entities, if it is engaged in any of the following activities:
the marketing, sale, design, development, manufacture or assembly of any
integrated circuit or related product competing with an integrated circuit or
related product then offered by SMSC without written consent which will not be
unreasonably withheld if it is a non-competitive situation.

Eligible employees shall acknowledge in the Release required under Section 15
that the scope of this covenant not to compete is reasonable. In the event that
any aspect of this covenant is deemed to be unreasonable by a court, an Eligible
Employee shall submit to the reduction of either the time or territory to such
an area or period as the court will deem reasonable. In the event an Eligible
Employee violates this covenant, then the time limitation shall be extended for
a period of time equal to the pendency of such proceedings, including appeals.



13.   Nonsolicitation of Clients. For a period of 1 year after the Eligible
Employee’s Separation from Service, the Employee shall not, directly or
indirectly, through any other person, firm, corporation or other entity, solicit
any customers or clients of SMSC, in order to receive the severance benefits.

Eligible Employees shall acknowledge that the scope of this nonsolicitation
provision is reasonable. In the event that any aspect of this provision is
deemed to be unreasonable by a court, an Eligible Employee shall submit to any
reductions as the court shall deem reasonable. In the event the Eligible
Employee violates this provision, then the time limitations shall be extended
for a period of time equal to the pendency of such proceedings, including
appeals.



14.   No Solicitation of Employees. During the course of an Eligible Employee’s
employment with the Company, the Employee shall come into contact and became
familiar with the Company’s employees, their knowledge, skills, abilities,
salaries, commissions, draws, benefits, and/or other matters with respect to
such employees, all of which information is not generally known to the public,
but has been developed, acquired or compiled by the Company at its great effort
and expense. Eligible Employee shall agree that any solicitation, luring away or
hiring of such employees of the Company shall be highly detrimental to the
business of the Company and may cause serious loss of business and great and
irreparable harm. Consequently, Eligible Employees shall agree that for a period
of 1 year after the Eligible Employee’s Separation from Service, the Eligible
Employee shall not, directly or indirectly, whether on behalf of the Eligible
Employee or others, solicit, lure or hire away any employees of the Company or
assist or aid in any such activity.



15.   Conditions for Payment. As a condition precedent to the payment of any
Basic or Executive Severance Benefits, inclusion of the 2 week “Minimum Payment”
and any COBRA coverage, SMSC shall require an Eligible Employee to sign a
Severance Agreement and General Release (the “Release”) within 30 days of the
date of the Eligible Employee’s separation from service (the “Release Period”).
The Release shall require the Eligible Employee to agree to release SMSC, any
Related Companies, and the employees and directors of any and all Related
Companies, from all claims or demands the Eligible Employee may have based on
employment with SMSC, including claims of which the Eligible Employee is unaware
and claims which are not specifically released and identified below. These
claims include, but are not limited to, claims arising under the Constitution of
the United States, a release of any rights or claims the Employee may have under
the Age Discrimination in Employment Act of 1967 as amended, 29 U.S.C. 621 et
seq., which prohibits age discrimination in employment; Title VII of the Civil
Right Act of 1964, as amended, 42 U.S.C. 2000(e) et seq., which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Civil Rights Act of 1966, 42 U.S.C. 1981 et seq.; the Equal Pay Act,
which prohibits paying men and women unequal pay for equal work; or any other
federal, state or local laws or regulations prohibiting employment
discrimination; Employee Retirement Income Security Act, 29 U.S.C. 1001 et seq.;
Executive Orders 11246 and 11141; the Constitution of the State of New York or
any other states in which the Eligible Employee resides or works; any New York
or other state laws against discrimination; any express or implied contracts
with SMSC or any Related Company; any federal or state common law and any
federal, state or local statutes, ordinances and regulations. The Release may
include other provisions not stated herein. Any payment that otherwise would be
made to the Eligible Employee prior to his delivery of such executed release
shall be paid to the Eligible Employee on the first business day following the
conclusion of the Release Period.

The Release shall not include, however, a release of (a) the Eligible Employee’s
right, if any to any other pension, health or similar benefits under SMSC’s
standard policy and procedures programs; or (b) the Eligible Employee’s right to
individual conversion privileges under any medical, dental, long-term
disability, life insurance or any other welfare programs.



16.   Corporate Acquisitions and Transactions. The intent of the Plan is to
compensate Eligible Employees with long-term employment with SMSC, if the need
to terminate an Eligible Employee or to eliminate a position occurs. In the
event that an Eligible Employee working for SMSC or any Related Company is
subsequently offered employment by any related or unrelated entities as a result
of any corporate transaction or reorganization, no severance benefits shall be
payable whether or not the individual continues to work for the buyer or any
other successor entity in any corporate acquisition or other transaction,
whether or not such offers or positions are at comparable wages or job levels.



17.   ERISA Compliance. Notwithstanding any provisions to the contrary, in no
event shall any severance benefit exceed 2 times an Eligible Employee’s annual
compensation paid during the Plan Year immediately preceding the termination of
the Eligible Employee’s services. Furthermore, in no event shall severance
benefits be paid for a period of more than 24 months after an Eligible
Employee’s termination of employment. These rules are intended to comply with
Department of Labor Regulation Section 2510.3-2.



18.   Older Workers Benefits Protection Act. With regard to each individual
Severance Agreement and General Release required under Section 15, SMSC shall
give consideration to requiring either a 21 day review period for individual and
independent terminations, or use of a 45 day review period for significant
reductions in force. Separate Severance Agreements and General Release forms may
be used with different employees in order to effectuate the intent of the
Severance Plan and/or to provide additional severance benefits in order to
accommodate the unique circumstances of any individual terminations.



19.   WARN Notices. Prior to the effectuating any significant reduction in
force, SMSC shall give consideration as to whether or not any notifications are
required to employees and/or local officials under the Workers’ Adjustment and
Retraining Notification Act of 1990 (“WARN”). Furthermore, prior to effectuating
any reduction in force that may require issuance of WARN Notices, SMSC may
terminate the Severance Plan in order to avoid the duplication of providing
either 60 days of notice and/or 60 days of pay, in addition to any severance
benefits that may be required under the terms of the SMSC Severance Plan.



20.   Violation of Section 409A. All Eligible Employees shall be informed that
in the event of any violation of Section 409A of the Code, severance and other
payments may be subject to income taxes, a 20% excise tax, and underpayment of
interest penalties. However, the Plan and any Release are intended to comply
with Section 409A and shall be interpreted consistent with the provisions of
Section 409A.



21.   Plan Unfunded. The Plan shall be unfunded for purposes of the Code and
Title I of ERISA, and no assets shall be set aside for the payment of benefits
under the Plan. All participants are general creditors of SMSC for the payment
of any benefits.



22.   Amendment and Termination. The Plan may be amended, modified, or
terminated at any time, by action of the Compensation Committee of the Board of
Directors of the Company.



23.   Nonassignability. No benefits provided under the Plan may be assigned or
transferred, and no benefits are subject to attachment. However, in the event of
death of an Employee receiving severance benefits, the benefits shall continue
to be paid to the Employee’s Spouse, or if no Spouse exists, the Employee’s
estate as income in respect of the decedent.



24.   Plan Interpretation. SMSC shall have complete discretion to interpret all
provisions of the Plan and to establish reasonable rules and procedures to
facilitate the administration of the Plan.



25.   Claims and Review Procedures. SMSC hereby adopts the following claims
procedures to review all claims for benefits under the Plan, in accordance with
Department of Labor Regulation 29 CFR §2560.503-1:



  a.   Benefit Claims. Claims for benefits shall be made in writing to the
Employer, or, in the event the Employer contracts with a person or corporation
to process claims for any benefits, claims for such benefits shall be forwarded
to such person or corporation as designated by the Employer. Whoever is
designated to process claims for benefits, whether the Employer, or any other
person, shall be referred to as the “Claim Coordinator” in this Claims
Procedure.

The “Claim Coordinator” shall make all determinations as to the right of any
claimant to a benefit under the Plan. If the “Claim Coordinator” denies in whole
or in part any claim for a benefit under the Plan the “Claim Coordinator” shall
furnish the claimant with notice of the decision not later than 90 days after
receipt of the claim by the “Claim Coordinator”, unless special circumstances
require an extension of time for processing the claim. If such an extension of
time for processing is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed the period of 90 days from the end of
such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the processor
expects to render the final decision. If no notice of a decision or extension is
provided, the claimant shall assume the claim has been denied.

The written notice which the processor shall provide to every claimant who is
denied a claim for benefits shall be set forth in a manner calculated to be
understood by the claimant:



  i.   The specific reason or reasons for the denial;



  ii.   Specific reference to pertinent Plan provisions on which the denial is
based;



  iii.   A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and



  iv.   Appropriate information as to the steps to be taken if the claimant
wishes to submit his claim for review.

A claimant or his authorized representative may request the Appeals Committee to
review the denial of a claim by the “Claim Coordinator”. The Appeals Committee
shall be established by the Employer as the “Named Appeals Fiduciary”, as
required under ERISA for reviewing claims. Such request shall be made in writing
and shall be presented to the Appeals Committee not more than 60 days after
receipt by the claimant of written notification of the denial of a claim. The
claimant shall have the right to review pertinent documents and to submit issues
and comments in writing. The Appeals Committee shall make its decision on review
not later than 60 days after receipt by the Appeals Committee of the claimant’s
request for review, unless special circumstances require an extension of time,
in which case a decision shall be rendered as soon as possible by not later than
120 days after receipt by the Appeals Committee of the request for review. If
such an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The decision of review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, and specific references
to the pertinent Plan provisions on which the decision is based.



  b.   Compliance with Regulations. It is intended that the claims procedure of
this Plan is administered in accordance with the claims procedure regulations of
the Department of Labor set forth in 29 CFR Section 2560.503-1. Accordingly, the
above claims procedures shall be required to the extent necessary to comply with
any future laws, regulations or announcements.



26.   Withholding of Taxes. SMSC shall deduct from all severance payments made
to any Eligible Employee all applicable federal, state or local taxes required
by law to be withheld from such payments.



27.   Retirement and Other Benefits. Severance benefits shall not be treated as
“Compensation” under the terms of any qualified retirement plans. Nor shall the
payment of any severance benefits be treated as extending any individual’s
employment, for any employee benefit or employment purposes.



28.   Other Covenants. Notwithstanding any provisions to the contrary, to the
extent that any longer periods are used for any covenants not to compete or
solicit customers or employers, within any other employment agreements,
severance agreements, or offer letters, the longer period shall be controlling
for purposes of any Eligible Employee.



29.   Employment and Severance Agreements, and Offer Letters. Sections 4 and 7
of the Severance Plan provides that to the extent an Eligible Employee is
entitled to any severance benefits under any separately negotiated agreements,
no benefits are payable under the Severance Plan. Notwithstanding any provisions
to the contrary, if any Eligible Employee is entitled to any severance benefits
under any separately negotiated employment or severance agreements, or offer
letters, no benefits shall be payable under the Severance Plan unless provided
otherwise in any such separate agreement or letter. However, in the event that
any separate Agreement or letter provides for any additional benefits, including
benefits provided under the Severance Plan, in no event shall any Eligible
Employee receive benefits which are determined to be duplicative, within the
discretion of the Committee. In the event of any conflict in benefits, the
Committee, within its discretion, shall provide an Eligible Employee with the
greater of the benefits provided under the Severance Plan or any separately
negotiated agreement or letter.



30.   Form of Communication. Any election, claims, notice or other communication
required or permitted to be made by or to an Eligible Employee under this Plan
shall be made in writing and in such form as shall be prescribed by SMSC. Such
communication shall be effective upon receipt by SMSC, if hand delivered or sent
by first class mail, postage pre-paid, return receipt requested to the Vice
President of Human Resources, Standard Microsystems Corporation, 80 Arkay Drive,
Hauppauge, New York 11788.



31.   Plan Number. The Plan Number assigned to this Plan for purposes of
Internal Revenue Form 5500 filings is 501.



32.   Severability. The invalidity of any portion of this Plan shall not
invalidate the remainder, and the remainder of the Plan shall continue in full
force and effect.



33.   No Future Application for Employment. An Eligible Employee agrees not to
apply for any new positions with SMSC or any Related Entities following any
Termination Date if so provided in the Eligible Employee’s Severance Agreement,
within the discretion of SMSC.



34.   No Release of Future Claims. This Agreement does not waive or release any
rights or claims that the Employee may have under the Age Discrimination in
Employment Act which arises after the effective date of the Agreement, if
applicable.



35.   Reference. Reference inquiries from prospective employers shall be handled
by only verifying the Employee’s dates of employment, last position held and
level of compensation.



36.   Captions. The captions at the head of a paragraph of this Plan are
designed for convenience of reference only and are not to be resorted to for the
purpose of interpreting any provision of this Plan.



37.   Gender and Number. The masculine gender, where appearing herein, shall be
deemed to include the feminine gender, and the singular shall be deemed to
include the plural, unless the context clearly indicates to the contrary.



38.   Governing Laws. The Plan shall be governed and construed in accordance
with the laws of the State of New York, except to the extent preempted by ERISA.

STANDARD MICROSYSTEMS CORPORATION

/s/ Christine King
President and Chief Executive Officer

November 7, 2008

1

IMPORTANT INFORMATION.



  •   Plan Year: January 1 to December 31



  •   Type of Plan: Severance Plan



  •   Plan No.: 501



  •   Plan Sponsor: Standard Microsystems Corporation

EIN 11-2234952



  •   Plan Administrator: Standard Microsystems Corporation



  •   Funding: Employer self funded

         
•
  Agent for Service
of Legal Process:  
Standard Microsystems Corporation
80 Arkay Drive
Hauppauge, New York 11788

2